 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19    PageID.1   Page 1 of 68




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

HOBART-MAYFIELD, INC. d/b/a
MAYFIELD ATHLETICS,
                                                       Case No.
v                                                      Hon.

NATIONAL OPERATING COMMITTEE ON
STANDARDS FOR ATHLETIC EQUIPMENT,                        DEMAND FOR
KRANOS CORPORATION d/b/a SCHUTT                          JURY TRIAL
SPORTS, RIDDELL, INC., XENITH, LLC,
GREGG HARTLEY, in his capacity as Vice
President of the National Operating Committee on
Standards for Athletic Equipment, MICHAEL OLIVER,
in his Capacity as Executive Director/Legal Counsel of the National
Operating Committee on Standards for Athletic
Equipment, VINCENT LONG, in his capacity as
Engineering Manager of Schutt Sports, and KYLE
LAMSON, in his capacity as Director of New
Product Innovation of Xenith, LLC,

         Defendants.


 JAMES F. HEWSON (P27127)
 DIANE L. HEWSON (P44628)
 LYNN B. SHOLANDER (P78839)
 Hewson & Van Hellemont, P.C.
 Attorneys for Mayfield Athletics
 25900 Greenfield Road
 Suite 650
 Oak Park, MI 48237
 (248) 968-5200/(248) 968-5270 fax


                               COMPLAINT

         PLAINTIFF HOBART-MAYFIELD, INC. d/b/a MAYFIELD ATHLETICS,

{Doc No. 00955667}                   1
{DocNo. 02547124 }
    Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                PageID.2   Page 2 of 68




by and through its attorneys, HEWSON & VAN HELLEMONT, P.C., hereby

submits the following Complaint against the NATIONAL OPERATING

COMMITTEE ON STANDARDS FOR ATHLETIC EQUIPMENT; KRANOS

CORPORATION d/b/a SCHUTT SPORTS; RIDDELL, INC.; XENITH, LLC;

GREGG HARTLEY, in his capacity as Vice President of the National Operating

Committee on Standards for Athletic Equipment; MICHAEL OLIVER, in his

Capacity as Executive Director/Legal Counsel of the National Operating Committee

on Standards for Athletic Equipment; VINCENT LONG, in his capacity as

Engineering Manager of Kranos Corporation d/b/a Schutt Sports; and KYLE

LAMSON, in his capacity as Director of New Product Innovation of Xenith, LLC.

    I.     INTRODUCTION AND OVERVIEW

         1.          In recent years, Plaintiff Hobart-Mayfield, Inc., d/b/a Mayfield

Athletics (hereinafter referred to as “Mayfield Athletics”) has attempted to widely

market, distribute, and sell the S.A.F.E.Clip,1 an aftermarket, add-on product for

football helmets that has been proven to reduce g-force impact by as much as 35%

per hit.

         2.          During this period, the nation’s leading helmet manufacturers and

the National Operating Committee on Standards for Athletic Equipment

(hereinafter referred to as “NOCSAE”) have made overt and veiled efforts to


1
    S.A.F.E. is an acronym for “shock absorbing football equipment.”
{Doc No. 00955667}                              2
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.3   Page 3 of 68




interfere with or otherwise impede Mayfield Athletics’ attempts to market, sell, and

distribute its product, which has the potential to reduce the g-force impacts

experienced by millions of football players throughout the United States.

         3.          In recent months, Mayfield Athletics has been informed by other

manufacturers of aftermarket or add-on products for football helmets that its

experiences are not isolated. To the contrary, the facts and circumstances reveal a

concerted effort by the nation’s leading helmet manufacturers and NOCSAE to

exclude aftermarket or add-on products from the national market for football safety

equipment and accessories.

         4.          As set forth below, Mayfield Athletics has been significantly harmed

by Defendants’ efforts to exclude aftermarket or add-on products from the market.

More importantly, however, American consumers have been significantly harmed

by Defendants’ anticompetitive conduct and interference, in that football players,

football teams, and related consumers have been deterred or prevented from

purchasing products that have the potential of dramatically reducing the g-force

impacts sustained by players while participating in the sport.

         5.          Mayfield Athletics has attempted to educate and work with the helmet

manufacturers and NOCSAE, hoping that they would terminate their unlawful and

harmful representations and conduct without judicial intervention. None of the

Defendants have altered their positions or conduct in response to Mayfield

{Doc No. 00955667}                             3
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.4   Page 4 of 68




Athletics’ efforts.

         6.          Accordingly, Mayfield Athletics brings this lawsuit to (1) stop the

unlawful representations and conduct of the nation’s leading helmet manufacturers

and NOCSAE, and thereby (2) ensure that the S.A.F.E.Clip and other aftermarket

or add-on products with the potential to improve football players’ well-being are

widely available for purchase and use by football players and teams throughout the

country.

 II.       THE PARTIES

         7.          Plaintiff Hobart-Mayfield, Inc., d/b/a Mayfield Athletics, is

incorporated and headquartered in Michigan.

         8.          Defendant NOCSAE, a self-appointed nonprofit corporation that

develops standards for athletic equipment, is incorporated in Missouri, with its

principal place of business in Overland Park, Kansas.

         9.          Mayfield Athletics is informed and believes, and thereon alleges, that

at all times herein mentioned Defendants Gregg Hartley and Michael Oliver were

agents of NOCSAE and, in doing the things alleged in this complaint, were acting

in the scope of such agency and with the permission and consent of NOCSAE.

         10.         Mayfield Athletics is informed and believes, and thereon alleges, that

currently unnamed Defendants DOE 1 through DOE 25 were agents of NOCSAE

at all times herein mentioned and, in doing the things alleged in this Complaint,

{Doc No. 00955667}                              4
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.5   Page 5 of 68




were acting in the scope of such agency and with the permission and consent of

NOCSAE.

         11.         Defendant Kranos Corporation d/b/a Schutt Sports, a corporation that

manufactures football helmets (among other things), is incorporated in Delaware,

with its principal place of business in Illinois. In the interest of clarity and brevity,

Kranos Corporation will be referred to as “Schutt Sports” in this complaint.

         12.         Mayfield Athletics is informed and believes, and thereon alleges, that

at all times herein mentioned Defendant Vincent Long was an agent of Schutt

Sports and, in doing the things alleged in this Complaint, was acting in the scope

of such agency and with the permission and consent of Schutt Sports.

         13.         Mayfield Athletics is informed and believes, and thereon alleges, that

currently unnamed Defendants DOE 26 through DOE 50 were agents of Schutt

Sports at all times herein mentioned and, in doing the things alleged in this

Complaint, were acting in the scope of such agency and with the permission and

consent of Schutt Sports.

         14.         Defendant Riddell, Inc., a corporation that manufactures football

helmets (among other things), is incorporated and headquartered in Illinois. In the

interest of clarity and brevity, Riddell, Inc., will be referred to as “Riddell” in this

complaint.

         15.         Mayfield Athletics is informed and believes, and thereon alleges, that

{Doc No. 00955667}                              5
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.6   Page 6 of 68




at all times herein mentioned currently unnamed Defendants DOE 51 through DOE

75 were agents of Riddell and, in doing the things alleged in this Complaint, were

acting in the scope of such agency and with the permission and consent of Riddell.

         16.         Defendant Xenith, LLC, a limited liability company that

manufactures football helmets (among other things), is registered in Delaware and

headquartered in Michigan. In the interest of clarity and brevity, Xenith, LLC, will

be referred to as “Xenith” in this complaint.

         17.         Mayfield Athletics is informed and believes, and thereon alleges, that

Defendant Kyle Lamson was an agent of Xenith at all times herein mentioned and,

in doing the things alleged in this Complaint, was acting in the scope of such agency

and with the permission and consent of Xenith.

         18.         Mayfield Athletics is informed and believes, and thereon alleges, that

currently unnamed Defendants DOE 76 through DOE 100 were agents of Xenith at

all times herein mentioned and, in doing the things alleged in this Complaint, were

acting in the scope of such agency and with the permission and consent of Xenith.

         19.         Upon information and belief, Riddell, Schutt Sports, and Xenith

together enjoy more than 90% of the national football helmet market.

 III.      JURISDICTION AND VENUE

         20.         This Court has original subject matter jurisdiction pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1337 because Mayfield Athletics’ claims arise, in

{Doc No. 00955667}                              6
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.7    Page 7 of 68




part, under the Sherman Antitrust Act (“the Sherman Act”), 15 U.S.C. § 1 et seq.

         21.         This Court also has original subject matter jurisdiction pursuant to 15

U.S.C. §§ 4, 15, and 25, and 28 U.S.C. §§ 1331 and 1337(a), because this Complaint

is brought, in part, under the Clayton Antitrust Act to prevent and restrain

Defendants’ violations of the federal antitrust laws.

         22.         This Court has supplemental subject matter jurisdiction over the

subject matter of the claims brought under the laws of the State of Michigan

pursuant to 28 U.S.C. § 1367 because those claims are so closely related to

Mayfield Athletics’ federal antitrust claims that they constitute part of the same

case or controversy under Article III of the United States Constitution.

         23.         This Court has personal jurisdiction over all of the defendants named

in this complaint by operation of the federal antitrust laws and general federal law

governing personal jurisdiction.

         24.         Venue is proper in this Court under 15 U.S.C. § 22 and 28 U.S.C. §

1391(b)(2) because, inter alia, a substantial part of the events, acts, or omissions

giving rise to the claims alleged in this complaint occurred within, or were directed

at, this judicial district.

 IV.       EFFECT ON INTERSTATE COMMERCE

         25.         As alleged below, Defendants have engaged, and continue to engage,

in violations of antitrust and tort law that have been within the flow of, and have

{Doc No. 00955667}                              7
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.8    Page 8 of 68




substantially affected, interstate trade and commerce.

         26.         The conduct, statements, and representations made by NOCSAE,

Riddell, Schutt Sports, and Xenith, through their agents, employees, and/or

representatives, have been undertaken as part of a nationwide strategy directed by,

and for the benefit of, each of the defendants. If not enjoined, the practices of

NOCSAE, Riddell, Schutt Sports, and Xenith will impede the flow of interstate

commerce by precluding the sale of most, if not all, aftermarket and/or add-on

products intended for use on football helmets.

         27.         The statements, conduct, and practices of NOCSAE, Riddell, Schutt

Sports, and Xenith have affected the national market for football safety equipment

and have specifically and concretely damaged Mayfield Athletics by rendering it

largely impossible for Mayfield Athletics to sell the S.A.F.E.Clip to football players

at all levels of play in the United States.

         28.         The practices of NOCSAE, Riddell, Schutt Sports, and Xenith have

also specifically and concretely damaged other aftermarket or add-on product

manufacturers who are similarly situated to Mayfield Athletics.

 V.        COMMON FACTUAL ALLEGATIONS

                                Mayfield Athletics’ S.A.F.E.Clip

         29.         Mayfield Athletics was originally established in 2014 to conceptualize

and design a unique football helmet shock absorber (later named the

{Doc No. 00955667}                              8
{DocNo. 02547124 }
 Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                PageID.9   Page 9 of 68




“S.A.F.E.Clip”).

         30.         The S.A.F.E.Clip is installed on football helmets to attach the facemask

to the helmet. It can be retrofitted to most existing helmets and facemasks.

         31.         Unlike typical facemask clips—which are static and do not absorb

force—the S.A.F.E.Clip contains a Sorbothane insert, which causes the S.A.F.E.Clip

to absorb and reduce the impact forces to the head each time a football player is hit.

         32.         The   S.A.F.E.Clip    received    fully   patented   status   in   2017

(P#9750298B2).

         33.         Mayfield Athletics has a second patent application related to the

S.A.F.E.Clip that is currently pending.

         34.         Between 2016 and 2018, several generations of the S.A.F.E.Clip were

extensively tested and refined.

         35.         Each round of testing was performed at an independent third-party

laboratory adhering to NOCSAE standards for new football helmets.

         36.         The most recent testing revealed that use of the S.A.F.E.Clip resulted

in force reductions as high as 35% per hit.

         37.         Mayfield Athletics has attempted to widely market, distribute, and sell

the S.A.F.E.Clip to individual consumers, sports teams, and retailers, among others.

         38.         Mayfield Athletics also has attempted to establish business

relationships with Schutt Sports, Riddell, and Xenith, with the hope that the nation’s


{Doc No. 00955667}                               9
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                 PageID.10    Page 10 of 68




leading helmet manufacturers will (1) utilize the S.A.F.E.Clip as their preferred

facemask attachment device, (2) offer the S.A.F.E.Clip as an add-on product for

purchase, and/or (3) permit the use of the S.A.F.E.Clip as an approved product for

reconditioning, thereby increasing the efficacy and utility of the football helmets

sold and used throughout the United States.

       Organization and Operation of the National Operating Committee on
       Standards for Athletic Equipment and the Safety Equipment Institute

         39.         NOCSAE holds itself out as an independent, nonprofit body that

“develops voluntary performance and test standards for athletic equipment that are

available for adoption by any athletic regulatory body.” (NOCSAE FAQs, Exhibit

A.)

         40.         The Safety Equipment Institute (SEI) manages the certification of

athletic equipment to NOCSAE standards.

         41.         On its website, SEI holds itself out as “a private, nonprofit organization

established in 1981 to administer the first non-governmental, third-party certification

program to test for public safety, and certify a broad range of safety equipment

products.” (SEI Company Overview, Exhibit B.)

         42.         The majority of football regulatory bodies in the United States only

permit football players to participate in the sport if they are using football helmets

and facemasks that meet NOCSAE standards.

               a. Upon information and belief, the National Federation of High School
{Doc No. 00955667}                                10
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.11   Page 11 of 68




                     Football Rules Book requires that all players wear “[a] helmet and face

                     mask which met the NOCSAE standard at the time of manufacture.”

                     The Rules Book further provides, “All players shall wear helmets that

                     carry a warning label regarding the risk of injury and a manufacturer’s

                     or reconditioner’s certification indicating satisfaction of NOCSAE

                     standards. All such reconditioned helmets shall show recertification to

                     indicate satisfaction with the NOCSAE standard.”

              b. Upon information and belief, the Football Rules Book promulgated by

                     the National Collegiate Athletic Association (“NCAA”) requires all

                     players to use football helmets that meet NOCSAE standards.

              c. Upon information and belief, the National Football League (“NFL”)

                     requires players in the league to wear football helmets that meet

                     NOCSAE standards.

              d. Upon information and belief, USA Football requires all players to wear

                     helmets that meet NOCSAE standards.

              e. Upon information and belief, the International Federation of American

                     Football requires all players to wear helmets that meet NOCSAE

                     standards.

              f. Upon information and belief, youth football leagues frequently

                     incorporate by reference the National Federation of High School


{Doc No. 00955667}                              11
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                PageID.12   Page 12 of 68




                     Football Rules Book and thereby require that all football helmets used

                     by players bear the requisite certification that the helmets satisfy

                     NOCSAE standards.

               g. Upon information and belief, many youth football leagues otherwise

                     require that all football helmets used by players bear the requisite

                     certification of satisfying NOCSAE standards.

         43.         Other entities—such as the United States Center for Disease Control

and Prevention—expressly recommend that the public rely on NOCSAE standards

and a manufacturer’s certification that its product meets NOCSAE standards in

selecting and purchasing a football helmet.

         44.         Football helmet manufacturers routinely invoke or rely on their

compliance with NOCSAE standards in defending against lawsuits brought by

injured players.

         45.         In light of the foregoing, it is clear that NOCSAE possesses significant

power and authority in the realm of American football, and that standards and

representations made by NOCSAE directly influence and significantly affect the

entirety of the football equipment industry.

         46.         Additionally, as a result of NOCSAE’s self-appointed power and

influence, pieces of equipment that do not meet NOCSAE standards, and pieces of

equipment as to which no NOCSAE standard exists, are largely excluded from the


{Doc No. 00955667}                               12
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.13    Page 13 of 68




national market for football safety equipment and accessories.

         47.         NOCSAE and SEI are both funded primarily through revenue

generated from equipment manufacturers in exchange for product certification and

licensure, including the use of trademarked NOCSAE and SEI logos and phrases on

qualifying products.

         48.         Under this relationship, NOCSAE enters into licensing agreements

with the manufacturers of sports equipment, which incorporate a “License Fee

Schedule” under which equipment manufacturers are charged, and NOCSAE

receives, a fee for each unit of product sold that includes the trademarked NOCSAE

logo(s) or phrase(s) on (1) the product itself, (2) its packaging, (3) its instructions,

(4) its product documentation, or (5) its marketing materials.

         49.         Under this arrangement, NOCSAE’s financial viability is directly

dependent on its relationship with, and the success of, sports equipment

manufacturers, including Riddell, Schutt Sports, and Xenith.

         50.         Upon information and belief, employees, agents, and/or representatives

of the leading helmet manufacturers (including Riddell, Schutt Sports, and/or

Xenith), or individuals closely related to those companies, are current or former

members of the NOCSAE Standards Committee and/or exhibit significant influence

over the NOCSAE Standards Committee.

         51.         Upon information and belief, employees, agents, and/or representatives


{Doc No. 00955667}                              13
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                 PageID.14    Page 14 of 68




of the leading helmet manufacturers (including Riddell, Schutt Sports, and/or

Xenith), or individuals closely related to those companies, are current or former

members of the NOCSAE board of directors and/or exhibit significant influence

over the NOCSAE board of directors.

            NOCSAE’s Unlawful Conduct, Statements, and Representations

         52.         One of the testing standards established by NOCSAE is a “Severity

Index” for evaluating football helmets.

         53.         NOCSAE’s use of and statements regarding the Severity Index suggest

that NOCSAE is setting reliable standards for the manufacture and use of football

helmets.

         54.         SEI allegedly conducts testing to certify that football helmets are within

the permissible range of the Severity Index established by NOCSAE.

         55.         NOCSAE’s own publications concerning the Severity Index confirm

that the standard is illusory and, in fact, provides no meaningful information

regarding the safety of a particular football helmet model, especially in relation to

preventing injuries (NOCSAE Severity Index FAQs, Exhibit C; Football Helmet

Standards Overview, Exhibit D).

         56.         For example, NOCSAE’s “Severity Index FAQs” states:

                      The SI number is a cutoff point for head injury probability
                     overall. There is no measurable difference in safety of
                     helmets with scores below the 1200 SI threshold. For
                     example, a helmet scoring 400 SI isn’t more likely to
{Doc No. 00955667}                                14
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.15   Page 15 of 68




                     reduce injury than one scoring 800 SI. Once the SI value
                     gets below approximately 800 to 900, the change to the
                     risk of injury is essentially immeasurable. Because of the
                     very strict and demanding quality control and quality
                     assurance requirements specified in the NOCSAE
                     standard, helmets certified to the NOCSAE standard will
                     test substantially below 1200 SI, typically in the 400 to
                     600 SI range.

                                              * * *

                     SI figures can be misleading when it comes to helmet
                     performance. . . . A single football helmet model has
                     potentially 29 different and separate SI values generated
                     by a single certification test, and the numbers for that
                     helmet model will vary from other helmets of the same
                     model, and even from the same production line.

                                              * * *

                     No football helmet can prevent concussions. Because the
                     SI units are not concussion specific, it is impossible to
                     compare the scores of one helmet with another and
                     determine which helmet provides better protection.
                     Variables such as the helmet, the condition and integrity
                     of the padding and energy attenuation systems inside the
                     helmet, the current health and concussion history of the
                     player wearing the helmet, and the athlete’s style of play
                     with regard to the use of the head are far more related to
                     the likelihood of concussion than are differences in SI
                     values from one helmet to the next. [Exhibit C (emphasis
                     added).]

         57.         NOCSAE’s website also states the following regarding the wide

variability of the Severity Index:

         There is no single SI number for any single helmet or model. A helmet
         model in any given size alone may have over 10,000 different SI scores
         from all samples tested, depending on the number of helmets produced.

{Doc No. 00955667}                              15
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                 PageID.16    Page 16 of 68




         NOCSAE does not allow SI-related safety claims about one model or
         brand over another because such claims would be scientifically
         unfounded and misleading to consumers. [NOCSAE FAQs, Exhibit
         A (emphasis added).]

         58.         NOCSAE has promulgated Standard ND087 17m17c, which describes

the test and performance requirements that are required for football facemasks to

qualify for NOCSAE certification.

         59.         However, NOCSAE has not created standards for testing the safety and

efficacy of the S.A.F.E.Clip or any other facemask attachment device.

         60.         On July 16, 2013, NOCSAE issued a press release entitled “NOCSAE

statement on third party helmet add-on products and certification.” (Exhibit E.)

Among other things, the press release definitively stated that the addition of after-

market products to a helmet “voids the certification of compliance with the

NOCSAE standard”:

         There are many new products on the market that are intended to be
         added to helmets, in particular football helmets, which products claim
         to reduce concussions and make helmets safer and more protective.
         Whether these are additional liners or padding on the inside, or
         bumpers, pads, coverings or electronic devices that attach to the outside
         of the helmet, these products were not included in the certification
         testing and quality control programs that are required for all helmets
         that are certified to the NOCSAE standards. To address this situation,
         and to protect the integrity of the NOCSAE standards, the NOCSAE
         board of directors has adopted the following position:

                     “NOCSAE helmet standards are specific to models which
                     are identical in all aspects, except as to size. The testing
                     required to support the certification is also specific to the
                     model being certified. NOCSAE standards require that

{Doc No. 00955667}                                16
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                 PageID.17    Page 17 of 68




                     any change in configuration, padding, shell geometry, or
                     protective system requires a new model designation with
                     separate certification testing. The addition of after-
                     market items by anyone that changes or alters the
                     protective system by adding or deleting protective
                     padding to the inside or outside of the helmet, or which
                     changes or alters the geometry of the shell or adds mass
                     to the helmet, whether temporary or permanent, voids the
                     certification of compliance with the NOCSAE standard.”
                     [Emphasis added.]

         61.         Approximately three weeks later, NOCSAE issued a second press

release entitled “Certification to NOCSAE Standards and Add-On Helmet Products”

(Exhibit F), which clarified its position as to whether the use of an aftermarket or

add-on product may void a helmet’s certification of compliance with NOCSAE

standards. In relevant part, the press release stated:

                     • NOCSAE itself does not certify any product, it does not
                       “approve” or “disapprove” of any product, and has no
                       authority to grant exemptions or waivers to the
                       requirements imposed by the standards it writes.

                     • The addition of an item(s) to a helmet previously
                       certified without those item(s) creates a new untested
                       model. Whether the add-on product changes the
                       performance or not, the helmet model with the add-on
                       product is no longer “identical in every aspect” to the one
                       originally certified by the manufacturer.

                     • When this happens, the manufacturer which made the
                       original certification has the right, under the NOCSAE
                       standards, to declare its certification void. It also can
                       decide to engage in additional certification testing of the
                       new model and certify the new model with the add-on
                       product, but it is not required to do so.


{Doc No. 00955667}                                17
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.18   Page 18 of 68




                     • Companies which make add-on products for football
                       helmets have the right to make their own certification
                       of compliance with the NOCSAE standards on a helmet
                       model, but when that is done, the certification and
                       responsibility for the helmet/third-party product
                       combination would become theirs, (not the helmet
                       manufacturer). That certification would be subject to
                       the same obligations applicable to the original helmet
                       manufacturer regarding certification testing, quality
                       control and quality assurance and licensure with
                       NOCSAE.

                     • Products such as skull caps, headbands, mouth guards,
                       ear inserts or other items that are not attached or
                       incorporated in some way into the helmet are not the
                       types of products that create a new model as defined in
                       the NOCSAE standards and are not items which change
                       the model definition.” [Emphasis added.]

         62.         In reliance on NOCSAE’s public representations, Mayfield Athletics

extensively tested the S.A.F.E.Clip to independently certify that use of the

S.A.F.E.Clip complied with NOCSAE standards.

         63.         Prior to 2018, NOCSAE was aware of Mayfield Athletics’ development

and marketing of the S.A.F.E.Clip as an aftermarket add-on product for football

helmets via communications between Mayfield Athletics and Defendant Michael

Oliver. Upon information and belief, NOCSAE may have been aware of Mayfield

Athletics’ development and marketing of the S.A.F.E.Clip through other avenues as

well.

         64.         On May 8, 2018—after Mayfield Athletics had subjected the

S.A.F.E.Clip to extensive testing and had begun marketing the S.A.F.E.Clip to

{Doc No. 00955667}                              18
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.19    Page 19 of 68




individual consumers, football teams, and national helmet manufacturers—

NOCSAE published a press release entitled “Certification to NOCSAE Standards

and Add-On Helmet Products” (Exhibit G), which revised its previous position on

add-on helmet products, stating as follows:

                 • NOCSAE, itself, does not certify any product, it does not
                   “approve” or “disapprove” of any product, and has no
                   authority to grant exemptions or waivers to the
                   requirements imposed by the standards it writes.

                 • The addition of an item(s) to a helmet previously certified
                   without the item(s) creates a new untested model.
                   Whether the add-on product improves the performance or
                   not, the helmet model with the add-on product is no
                   longer “identical in every aspect” to the one originally
                   certified by the manufacturer.

                 • When this happens, the helmet manufacturer has the
                   right, under the NOCSAE standards, to declare its
                   certification void. It may elect to allow the certification
                   to remain unaffected, or it may also decide to engage in
                   additional certification testing of the new model and
                   certify the new model with the add-on product, but it is
                   not required to do so.

                 • Products such as skull caps, headbands, mouth guards, ear
                   inserts or other items that are not attached or incorporated
                   in some way into the helmet are not the types of products
                   that create a new model as defined in the NOCSAE
                   standards, and are not items which change the model
                   definition. [Emphasis added.]

         65.         In sum, the May 2018 press release (1) omitted the provision that

previously permitted add-on product manufacturers to make their own certification

of compliance with NOCSAE standards and (2) expressly clarified that helmet

{Doc No. 00955667}                             19
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.20    Page 20 of 68




manufacturers may, at their sole discretion, void their certifications, allow their

certifications to remain unaffected, or engage in additional certification testing

whenever add-on products are used with their products.

         66.         NOCSAE’s website currently includes the following statement, which

expressly discourages the use of helmet add-on products:

                     Helmets should not be altered. Add-on accessories can change
                     a helmet and interfere with performance in ways unintended by
                     the manufacturer. The helmet’s original padding, fit and
                     components were tested for compliance with the NOCSAE
                     standards, and altering these components may result in a helmet
                     that does not perform as designed, and could increase the risk of
                     injury. A manufacturer can declare a product’s certification to
                     the NOCSAE standard void if its product is altered. [NOCSAE
                     FAQs, Exhibit A (emphasis added).]

         67.         NOCSAE’s website further states the following regarding whether “a

helmet which bears the NOCSAE seal [can] be altered or repaired without legal

ramifications,” which further discourages the use of helmet add-on products:

         A helmet should not be altered. Any change or modification in the
         configuration of the shell or liner materials from manufacturing
         specifications could substantially alter the performance of the helmet
         as a unit, causing a change in helmet performance, and possibly
         exposing the individual responsible to liability. Individual helmet
         models are certified in the condition and configuration in which they
         were manufactured, and any alteration, modification, or change from
         the manufacturing specifications could affect the model’s performance
         on the NOCSAE certification test. By following proper installation
         procedures and using replacement parts which meet or exceed original
         manufacturer specifications, skilled repair of a football helmet should
         not affect the integrity of the energy attenuation system. It is suggested
         that the manufacturer be consulted before any materials are applied to
         the helmet such as, but not limited to, paint, wax, thinners, solvents,

{Doc No. 00955667}                               20
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19            PageID.21   Page 21 of 68




         vinyl tape designs, cleaning agents, etc. [NOCSAE FAQs, Exhibit A
         (emphasis added).]
         68.         Paradoxically, NOCSAE’s website also states that brand-name

replacement parts are not required when helmets are reconditioned:

         The NOCSAE standard is not brand specific. Neither the test nor the
         performance standard call for any specific brands, materials or designs.
         The standard speaks only to the performance of the helmet when new,
         and recertification. The standard does not require the use of original
         equipment parts, but does require that “all components must function
         as originally certified” which requires OEM equivalence. [NOCSAE
         FAQs, Exhibit A (emphasis added).]

         69.         NOCSAE’s public statements have effectively abrogated any

foundation for concluding that a helmet’s purported certification to NOCSAE

standards has any meaning or comports with any identifiable standards.

         70.         Despite continuing to hold itself out as an independent entity that

creates objective, science-based standards for equipment safety, NOCSAE has ceded

this duty to the same manufacturers that market their products as being certified to

NOCSAE standards.

         71.         NOCSAE’s statements and positions have empowered helmet

manufacturers to operate as third-party gatekeepers for aftermarket or add-on

products in the national market for football safety equipment and accessories.

         72.         In addition, NOCSAE has directly discouraged the use of helmet add-

on products, while also claiming that “it does not ‘approve’ or ‘disapprove’ of any

product[.]”

{Doc No. 00955667}                             21
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19            PageID.22   Page 22 of 68




         73.         In August 2018, NOCSAE Vice President Gregg Hartley made several

statements regarding Mayfield Athletics’ ability to sell and market the S.A.F.E.Clip.

He confirmed that NOCSAE has not established a standard for mounting hardware,

including facemask attachment hardware, on a football helmet. However, after

acknowledging that there is “no standard” for mounting hardware, Mr. Hartley stated

that if the S.A.F.E.Clip were offered for sale separately from a “faceguard system,”

NOCSAE would, “if asked,” “have to declare it not certified.” Mr. Hartley also

confirmed that the maker of a facemask or helmet retains the option of voiding a

certification that its product meets NOCSAE standards in the event that after-market

hardware (like the S.A.F.E.Clip) is used with the helmet or facemask.

         74.         In sum, NOCSAE has publicly and privately taken the position that a

helmet manufacturer is in complete control of whether an aftermarket or add-on

product can be added to a helmet and whether use of an aftermarket or add-on

product will affect a helmet’s certification to NOCSAE standards.

         75.         Despite taking this position, NOCSAE continues to publicly and

privately maintain that facemask attachment hardware is not certified and cannot be

certified given the lack of NOCSAE standards for such hardware.

         76.         On October 2, 2018, Mayfield Athletics’ counsel sent written

correspondence to NOCSAE requesting discussion and clarification regarding the

inconsistent and confusing public representations made by NOCSAE and the leading


{Doc No. 00955667}                             22
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19            PageID.23   Page 23 of 68




helmet manufacturers (Exhibit H).

         77.         NOCSAE never responded to Mayfield Athletics’ October 2018 letter.

         78.         Through its representations, and illusory authority and influence,

NOCSAE has supported large-scale helmet manufacturers and denied access to the

marketplace for aftermarket or add-on products that improve the efficacy and

performance of a football helmet.

         79.         NOCSAE has established an illusory structure under which it holds

itself out as an “independent” entity “with the sole mission to enhance athletic safety

through scientific research and the creation of performance standards for athletic

equipment.”            However, in reality, manufacturers of athletic equipment pay

thousands of dollars to NOCSAE and SEI in order to obtain certification that their

products meet NOCSAE’s standards. In reality, however, the “certification” has no

practical meaning or significance and is easily manipulated by the manufacturer after

the certification is obtained.

         80.         The system created and maintained by NOCSAE creates a closed group

of football helmet manufacturers (including Riddell, Schutt Sports, and Xenith) that

pay vast sums of money to NOSCAE and SEI in order obtain certification that their

products meet NOCSAE standards.

         81.         The helmet manufacturers then leverage that “certification” through

their licensing agreements with NOCSAE, which permit them to utilize and rely on


{Doc No. 00955667}                             23
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.24    Page 24 of 68




NOCSAE’s trademarked logos and phrases and thereby establish and maintain a

monopoly on the market for football safety equipment and accessories, to the

exclusion of manufacturers of aftermarket or add-on products (given that the

majority of football regulatory bodies only permit the use of helmets that meet

NOCSAE standards).

    The Leading Helmet Manufacturers’ Unlawful Conduct, Statements, and
                        Representations in Relation to
              the S.A.F.E.Clip and Other Aftermarket Products

           82. Mayfield Athletics has encountered extensive interference from

NOCSAE and other entities, including leading football helmet manufacturers (i.e.,

Riddell, Schutt Sports, and Xenith), during its attempts to market, distribute, and sell

the S.A.F.E.Clip, despite the demonstrated efficacy of the S.A.F.E.Clip.

           83. Schutt Sports, Riddell, and Xenith have repeatedly and publicly warned

customers—through websites, publications, and direct statements made by

individual sales personnel and management members—that use of the S.A.F.E.Clip

with their helmets would be illegal and/or would violate their respective helmet

warranties. These representations are contrary to federal law. See 15 U.S.C.

2302(c); 15 U.S.C. 2310; 16 C.FR. 700.10.

           84. Schutt Sports, Riddell, and Xenith have repeatedly and publicly warned

customers—through websites, publications, and direct statements made by

individual sales personnel and management members—that use of the S.A.F.E.Clip


{Doc No. 00955667}                         24
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                PageID.25    Page 25 of 68




with their helmets would void the helmets’ certification to NOCSAE standards.

           85. On August 17, 2018, Riddell issued a “Response to Address

Aftermarket Accessories and NOCSAE Certification,” stating as follows:

                     Football helmets and face masks worn by professional,
                     collegiate, high school and most youth football players are
                     required to meet National Operating Committee on Standards for
                     Athletic Equipment (NOCSAE) performance standards.
                     NOCSAE certification is conducted by Safety Equipment
                     Institute (SEI), an ISO 17065 conformity assessment
                     organization. The certification process involves rigorous internal
                     product testing, independent laboratory testing and a sound
                     quality assurance program. Each helmet and face mask model is
                     certified by SEI to meet NOCSAE performance standards. The
                     certification is void if the helmet or face mask is modified in
                     any way. Riddell recommends against the use of any third party
                     aftermarket accessories that alter the fit, form or function of
                     the helmet or face mask as such modifications void the
                     NOCSAE certification and render the helmet or face mask
                     illegal for most organized play. [Exhibit I (emphasis added).]

         86.         Riddell’s helmet warranty is published on its website. It states:

                     The warranty on helmet shells is five (5) years for polycarbonate
                     varsity helmets and three (3) years for ABS youth helmets from
                     the original date of purchase, provided there has been normal use
                     and proper maintenance. It is recommended that your helmet be
                     reconditioned every year by a Riddell Factory Authorized
                     Reconditioner. Proper maintenance requires reconditioning of
                     your helmet at least every two (2) years by a NOCSAE Licensed
                     Reconditioner using only new factory replacement liners in the
                     reconditioning process. Evidence of any of the following
                     conditions will operate to void this warranty: 1) Failure to have
                     the helmet reconditioned at least every two (2) years by a
                     NOCSAE Licensed Reconditioner. 2) Installation of used parts
                     instead of new parts whenever a liner replacement is necessary.
                     3) Where shells have been damaged by a chemical reaction from
                     the use of incompatible materials such as: a. Attachment of a
{Doc No. 00955667}                               25
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                  PageID.26    Page 26 of 68




                     guard, face mask or component of another manufacturer or
                     mismatched material. b. Use of cleaners, waxes or paints of
                     another manufacturer or failure to follow recommended cleaning
                     and painting instructions. 4) Excessive drilling of holes or
                     drilling of any new holes less than ½” from each other or the edge
                     of the shell. 5) Abusive treatments or any use other than the
                     playing of American football. 6) Removal of, or obliteration of,
                     the Warranty label, date code or warning labels. Varsity and
                     youth football helmet component parts are warranted to be free
                     of defects in material and workmanship for a period of one (1)
                     year provided there has been normal use and proper maintenance.
                     This warranty is in lieu of all other warranties, expressed or
                     implied, whether Statutory or otherwise, including any implied
                     warranties of merchantability or fitness for any particular
                     purpose. Manufacturer shall not be liable for any consequential
                     damages resulting from the use of its products. Products covered
                     by these warranties should be returned to the manufacturer, along
                     with evidence of the date of purchase. [Exhibit J (emphasis
                     added).]

         87.         Xenith’s helmet warranty is published on its website. It states:

                     Xenith warrants helmet shells to be free from defects in material
                     and workmanship for a period of five (5) years from date of
                     shipment for all varsity and youth polycarbonate shells and for a
                     period of three (3) years from date of shipment for youth abs
                     shells. The assembled liner (including the interior liner, all shock
                     absorbers, jaw plates and hook/loop attachments) are warranted
                     for a period of two (2) years from the date of shipment; comfort
                     pads are warranted for one (1) year only. If, during the warranty
                     period, the helmet shell and/or liner fail in the course of normal
                     use due to material defect, dealer, (not other parties having
                     physical possession of the equipment) shall notify Xenith and
                     request a return authorization. The defective unit shall then be
                     returned to Xenith's repair center by dealer, freight prepaid, with
                     a failure report along with the place and dates of reconditioning.
                     It will either be repaired or replaced, at Xenith's option, and
                     returned to dealer or its designate, freight prepaid. Duties, tariffs
                     and transportation insurance associated with such return shall be
                     dealer's responsibility. The foregoing warranty shall not apply
{Doc No. 00955667}                                26
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                 PageID.27     Page 27 of 68




                     to defects resulting from: 1) improper or inadequate
                     maintenance by dealer or its customers; or, 2) unauthorized
                     modification, misuse or accidents.

                     Dealer may replace worn components (facemasks, facemask
                     clips, snap buckles, chin straps, chin cups) with only Xenith
                     approved replacement parts. Dealer shall inform its customers
                     that Xenith recommends: 1) annual reconditioning of each
                     helmet by a Xenith authorized reconditioner and that failure to
                     do so may adversely affect the performance of the helmet; 2) that
                     helmets be retired from service not later than ten (10) years after
                     initial use; and 3) that shock absorbers should never be swapped
                     from its original location to another within the interior liner (see
                     shock absorber alteration warning below.) This warranty shall
                     be void as a result of any of the following: 1) repairs or
                     alterations made to a helmet which modify or alter the helmet
                     including the removal of any warning labels. 2) use of helmet
                     replacement parts other than Xenith approved replacement
                     parts. 3) the application of any unapproved device or material
                     to the helmet. 4) failure to use a Xenith authorized helmet
                     reconditioner. (a list of authorized reconditioners as of the
                     effective date is attached to this agreement; an updated list may
                     be obtained from Xenith’s customer service department or at
                     www.Xenith.com.) 5) failure to recondition the helmet at least
                     once every two (2) years.

                     Warranty exclusions: except as noted, the following
                     components are not warranted: chin pieces, low and high chin
                     straps, snap buckles, facemasks, facemask clips, and fastening
                     hardware including but not limited to t-nuts, screws and snaps.
                     Notwithstanding the foregoing, Xenith warrants the hybrid strap
                     and chin cup assemblies for one (1) year.

                     Shock absorber alteration warning: Xenith uses several types of
                     shock absorbers in every football helmet. Each type of shock
                     absorber is designed differently and strategically placed in the
                     interior liner to achieve the desired performance. Shock
                     absorbers may not be interchanged or swapped from one location
                     to another. Altering the shock absorber configuration could
{Doc No. 00955667}                                27
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                PageID.28    Page 28 of 68




                     adversely affect the performance of the helmet. Xenith disclaims
                     any responsibility or liability resulting from unauthorized
                     alteration of the shock absorber configuration. Dealer may only
                     replace worn or damaged jaw and crown shock absorbers on
                     football helmets with identical Xenith replacement parts.
                     [Exhibit K (emphasis added).]

         88.         Schutt Sports publishes warranty information on its website. It states,

in relevant part:

                     Football Helmet Warranty For complete details on the helmet
                     warranty, warnings and helmet care be sure to review the
                     football helmet fitting guide that can be found on this website.
                     Important — Warranty -— Performance You may replace or
                     change any part or component of the Schutt Helmet System as
                     long as you follow the manufacturer’s guidelines. However,
                     alterations, additions or any component deletions or removals
                     you make to the helmet may void this warranty and could
                     adversely affect the protective capabilities of the helmet. Should
                     there ever be any question regarding the warranty, evaluation or
                     function of a helmet and/or the component parts, please contact
                     Schutt Sports for a free helmet inspection. . . . Use of Third
                     Party and After-Market Products on Schutt Products All Schutt
                     helmets and faceguards are manufactured and certified to meet
                     the current NOCSAE performance standards. Alterations,
                     additions or any component deletions or removals made to the
                     helmet or faceguard that do not follow the manufacturer’s
                     guidelines may void any applicable warranty to the product
                     and will void the NOCSAE certification of the helmet and
                     faceguard. Schutt Sports recommends against the use of any
                     third party, aftermarket product or accessory that alters the fit,
                     form or function of the helmet or faceguard. Third party,
                     aftermarket products that are used on a Schutt helmet and do
                     not follow manufacturer’s guidelines will void the NOCSAE
                     certification and make the helmet or face mask illegal to use
                     in most organized football leagues, games or other activities.
                     [Exhibit L (emphasis added).]

         89.         The helmet manufacturers’ representations that the use of aftermarket
{Doc No. 00955667}                               28
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.29   Page 29 of 68




products would void the applicable warranties and/or render the helmets illegal to

use are deceptive and patently false, as a manufacturer cannot limit its warranty

based on the use of an aftermarket or add-on product pursuant to the Magnuson-

Moss Act. See 15 U.S.C. 2302(c); 15 U.S.C. 2310; 16 C.FR. 700.10.

         90.         The helmet manufacturers’ representations that the use of aftermarket

products would “void the NOCSAE certification” are deceptive and patently false,

as NOCSAE has expressly and repeatedly stated that it “itself does not certify any

product” and “it does not ‘approve’ or ‘disapprove’ of any product[.]” Instead, it

purports to merely “develop[] voluntary performance and test standards for athletic

equipment[.]”

         91.         Agents, employees, and/or representatives of Schutt Sports, Riddell,

and Xenith have made false statements that appear directly intended to interfere with

the marketing, distribution, and sale of the products that Mayfield Athletics has

created.

         92.         In particular, agents, employees, and/or representatives of Schutt

Sports, Riddell, and Xenith have made express statements to Mayfield Athletics, as

well as prospective clients or customers of Mayfield Athletics, that installing the

S.A.F.E.Clip on a football helmet (1) would void the warranty for helmets

manufactured by Schutt Sports, Riddell, and Xenith and (2) would void “the

NOCSAE certification” of a particular helmet or faceguard.


{Doc No. 00955667}                              29
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19              PageID.30   Page 30 of 68




         93.         For example, one or more agents, employees, and/or representatives of

Schutt Sports told dealers at the Sports, Inc., show on June 18, 2019, in Columbus,

Ohio, that use of the S.A.F.E.Clip on a Schutt Sports helmet would void the helmet’s

warranty.

         94.         Subsequently, Sports, Inc., dealers have declined to purchase

S.A.F.E.Clips because of the statements made by Schutt Sports representatives at

Sports, Inc., events.

         95.         The effect of Defendants’ statements and representations on Mayfield

Athletics’ potential sales is significant, as Sports, Inc., is a sporting goods buying

organization with more than 500 members and 750 sales locations throughout all 50

states and Canada.

         96.         Bob Fawley, President of Capital Varsity Sports, based in Oxford,

Ohio, stated that he would “love” to sell the S.A.F.E.Clip, but he cannot offer

S.A.F.E.Clips in the reconditioner market unless and until they are approved by the

helmet manufacturers, and he cannot risk his business (by utilizing or offering the

S.A.F.E.Clip) until that occurs.

         97.         The effect of Defendants’ statements and representations on Mayfield

Athletics’ potential sales is significant, as Capital Varsity Sports is a Team Sports

Dealer and Sporting Goods Equipment Reconditioner, which reconditions and sells

sports equipment throughout Michigan, Ohio, and Kentucky.


{Doc No. 00955667}                              30
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.31   Page 31 of 68




         98.         Jeff Lester spoke to a representative named Erin from Riddell’s

marketing department during a Detroit Lions Event at Pontiac High School on July

25, 2019, regarding the use of the S.A.F.E.Clip on Riddell football helmets. Erin

informed Mr. Lester that using the S.A.F.E.Clip on a Riddell helmet would violate

the helmet’s warranty.

         99.         The equipment manager of Brookfield Central High School in

Brookfield, Wisconsin, asked the Riddell representative for the high school about

the installation of S.A.F.E.Clips on Riddell helmets. The representative informed

him that Riddell would no longer “cover the insurance” in the event of an injury.

Joel Nellis, the head coach of the Brookfield Central High School football team,

subsequently contacted Mayfield Athletics and noted that Riddell’s statements

regarding liability in the event of an injury might be an issue that could limit sales

of the S.A.F.E.Clip, even though the S.A.F.E.Clip “seem[s] like a very useful

product.”

         100. Consistent with Defendants’ public and private statements and

representations, Rob Sgarlata, head coach of the Georgetown University Hoyas,

expressly told Mayfield Athletics in June 2019 that he will not use a product on a

helmet unless it originates from that helmet’s manufacturer.

         101. The representations made by NOCSAE, Schutt Sports, Riddell, and

Xenith have already precluded Mayfield Athletics from selling S.A.F.E.Clips and


{Doc No. 00955667}                           31
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19           PageID.32    Page 32 of 68




will continue to preclude Mayfield Athletics from selling its product in the future

unless Defendants’ conduct is enjoined.

         102. Agents, employees, and/or representatives of NOCSAE, Riddell,

Schutt Sports, and Xenith have made direct statements to agents, employees, and/or

representatives of Mayfield Athletics that further reflect an intent to exclude

Mayfield Athletics from the national market for football safety equipment and

accessories, or otherwise ensure that Mayfield Athletics is unable to market or sell

the S.A.F.E.Clip.

         103. Agents, employees, and/or representatives of NOCSAE, Riddell,

Schutt Sports, and Xenith have made verbal and written statements confirming that

the helmet manufacturers and NOCSAE have worked in combination and taken

action in opposition to the marketing, sale, and use of aftermarket add-on products,

including Mayfield Athletics’ S.A.F.E.Clip.

         104. By way of example, Vincent Long, Engineering Manager of Schutt

Sports, expressly stated the following by email on February 8, 2018:

         “Before we agree to do more testing at our expense we need to get some
         hard numbers on cost of the clips. As an FYI, our current loop straps
         are molded in a 48 cavity hot runner mold in Asia. Needless to say
         these are very cost effective. Up to this point we have tested your
         product at no benefit to us and no cost to you and relayed the info. As
         you are aware testing is not quick and if you have to go to a certified
         lab, it is not cheap. As you mentioned in your email below, your
         original clip did result in facial contact of the guard to the chin which
         as you know is considered a failure. In speaking with an engineer

{Doc No. 00955667}                          32
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19           PageID.33   Page 33 of 68




         from another football helmet manufacturer he reported that they saw
         the same thing and this was with product that they had just recently
         bought off of your internet site. Currently your website states that the
         S.A.F.E. clip works with several of our models. Have you tested all
         these models to confirm that there is not an issue?” [Emphasis added.]
         105. Based on Mayfield Athletics’ disclosure and online purchasing

documentation and history, there is no question that “the engineer from another

football helmet manufacturer” referenced in Mr. Long’s email was an engineer from

Xenith.

         106. By discussing and disclosing its testing of the S.A.F.E.Clip with

another football helmet manufacturer, Mr. Long breached the nondisclosure

agreement between Mayfield Athletics and Schutt Sports.

         107. As another example, in 2017 and 2018, Defendant Kyle Lamson sent

email correspondence to Mayfield Athletics that repeatedly questioned and

undermined the viability of the S.A.F.E.Clip and Mayfield Athletics’ testing of the

product in accordance with NOCSAE standards. Within this correspondence, Mr.

Lamson made several statements plainly intended to deter or prevent Mayfield

Athletics from selling and marketing the S.A.F.E.Clip, including the following

examples (among others):

              a. “To be quite frank, I find it negligent that you would put a product on
                 the market that modifies an existing safety product without
                 understanding the base level testing or consequences of the product
                 you are selling.” [Emphasis added.]

              b. “Additionally, I am not focused on Xenith helmets. I am focused on

{Doc No. 00955667}                          33
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19                   PageID.34    Page 34 of 68




                     clips in the field, regardless of the helmet manufacturer. These clips
                     should not be in use on the field until you have completed your due
                     diligence and determined the proper path forward for NOCSAE
                     certification. Mike Oliver of NOCSAE pointed out to you very clearly
                     in his email that you need to consider the facial contact pass/fail criteria.
                     Additionally we have provided you information that in all the cases
                     we have tested, the facemask made contact with the face when tested
                     in accordance with NOCSAE ND087. There is no reason to assume
                     that other manufacturers facemasks would perform differently. We
                     have pointed out to you multiple deviations it appears Dr. Zhang has
                     taken from the NOCSAE standard in the testing she has conducted for
                     you. You need to proceed with an action plan to remove the clips from
                     use immediately.

                     “The engineering reviews you mention below are very important. But
                     these need to be completed, along with determining the proper path
                     forward for NOCSAE certification, before these clips are in use. Not
                     after.” [Emphasis added.]

         108. As indicated, Mr. Lamson told Mayfield Athletics that Xenith’s testing

revealed that use of the S.A.F.E.Clip on their helmets violated NOCSAE standards.

Mayfield Athletics requested to review the results of the testing performed by

Xenith. Mr. Lamson refused to produce the results of the testing, claiming that the

results had not been preserved.

         109. In sum, NOCSAE and the leading football helmet manufacturers have

made concerted and combined efforts to exclude aftermarket add-on products from

the national market for football safety equipment and accessories, thereby preserving

that market share for the helmet manufacturers themselves.

         110. The leading helmet manufacturers have a strong motivation to conspire

or otherwise combine to boycott the S.A.F.E.Clip or exclude it from the market for
{Doc No. 00955667}                                 34
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.35    Page 35 of 68




football safety equipment and accessories.         If one manufacturer adopts the

S.A.F.E.Clip for use on some or all of its helmets, or otherwise offers it as an add-

on product with its helmets, non-adopting manufacturers could face product-liability

exposure for their failure to utilize or offer the S.A.F.E.Clip given its proven ability

to substantially reduce impact forces to the head each time a football player is hit.

                            Injury to Mayfield Athletics

         111. Mayfield Athletics has attempted to enter the national market for

football safety equipment and accessories, specifically by producing and distributing

aftermarket products that have been shown to substantially improve the efficacy of

football helmets.

         112. Mayfield Athletics’ target market for the sale of the S.A.F.E.Clip

includes over six million football participants (i.e., approximately 4,100,000

participants at the high school level, approximately 1,000,000 participants at the

junior level, approximately 81,000 participants at the college level, and

approximately 1,800 participants at the professional level), comprising a total

potential market of approximately $782,000,000 for football safety equipment and

accessories.

         113. Defendants’ illegal, unlawful, and/or wrongful conduct has directly

inhibited and/or interfered with Mayfield Athletics’ ability to sell its products and

thereby compete in the national market for football safety equipment and


{Doc No. 00955667}                        35
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.36    Page 36 of 68




accessories. Most significantly, prospective purchasers of the S.A.F.E.Clip have

expressly declined to purchase the product based on an errant belief, propagated by

Defendants, that (1) use of the S.A.F.E.Clip will void a helmet manufacturer’s

certification that the helmet meets NOCSAE standards; (2) use of the S.A.F.E.Clip

will result in football players being barred from playing in most football leagues; (3)

use of the S.A.F.E.Clip will void a helmet’s warranty; (4) use of the S.A.F.E.Clip

will constitute an illegal act; (5) installation of the S.A.F.E.Clip will undermine the

integrity or efficacy of a helmet; and/or (6) use of the S.A.F.E.Clip will subject the

installer or user to personal liability.

                                 Injury to Competition

         114. The allegations set forth in this Complaint reflect the existence of

multiple contracts, combinations, and/or conspiracies between the helmet

manufacturers and NOCSAE to maintain a monopoly on the market for football

safety equipment and accessories and thereby exclude Mayfield Athletics (and other

manufacturers of aftermarket or add-on helmet products) from the national market

for such products.

         115. Defendants’ conduct has harmed, and continues to harm, Mayfield

Athletics; it has harmed, and continues to harm, football players as well as current

and potential consumers of football helmets and aftermarket products; and it has

harmed, and continues to harm, competition in the sale of aftermarket products for


{Doc No. 00955667}                         36
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19           PageID.37   Page 37 of 68




use on football helmets.

         116. Through formal and informal communications that installing

aftermarket or add-on products to football helmets would void the helmets’

warranties and the helmets’ certification to NOCSAE standards, or would otherwise

extinguish the helmet manufacturers’ potential liability in the case of injury,

Defendants have coerced consumers to purchase and use football helmets without

the benefit of aftermarket or add-on products (like the S.A.F.E.Clip), which have the

potential of substantially increasing the efficacy of helmets in preventing force to

the head and related injury.

         117. Defendants have established and maintained monopoly power in the

national market for football safety equipment and accessories by rendering it largely

impossible for aftermarket or add-on product manufacturers to obtain certification

that their products meet NOCSAE standards. As a result, Defendants have made it

virtually impossible for aftermarket or add-on product manufacturers to produce

products that meet the mandatory rules for equipment that apply in the vast

majority—if not all—leagues of organized football in the United States, including at

the youth, college, and professional levels.

                     Defendants’ Refusal to Cease Their Unlawful Activities

         118. On October 2, 2018, Mayfield Athletics sent, through its counsel,

written correspondence to Defendant Gregg Hartley of NOCSAE, explaining the


{Doc No. 00955667}                            37
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.38    Page 38 of 68




ways in which NOCSAE’s position regarding the use of aftermarket products on

football helmets is unsustainable and contrary to law (Exhibit H).

         119. Mayfield Athletics received no response to the October 2, 2018

correspondence.

         120. In November 2018, Mayfield Athletics sent, through its counsel,

written correspondence to Schutt Sports and Riddell requesting that the companies

(1) cease and desist all statements, representations, and publications indicating that

use of the S.A.F.E. Clip with their helmets would be illegal and/or would violate

their respective helmet warranties, and (2) cease and desist all indications that use

of the S.A.F.E.Clip would violate the applicable NOCSAE standards (Exhibit M).

         121. Mayfield Athletics received no response from Schutt Sports to the

November 2018 correspondence.

         122. Although Riddell has participated in discussions with Mayfield

Athletics since November 2018, it has never retracted, removed, or otherwise ceased

making representations to the general public and potential purchasers of the

Mayfield Athletics’ products that use of the S.A.F.E.Clip would be illegal, would

violate a helmet’s warranty, and/or would violate the applicable NOCSAE standards.

 VI.       CAUSES OF ACTION



                                     COUNT I


{Doc No. 00955667}                       38
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.39   Page 39 of 68



             Violation of Section 1 of the Sherman Act (15 U.S.C. § 1) and
            Section 2 of the Michigan Antitrust Reform Act (MCL 445.772)
               (Contracts, Combinations, and/or Conspiracies Between
                       NOCSAE and the Helmet Manufacturers)

         123. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         124. NOCSAE has formed multiple contracts, combinations, and/or

conspiracies with Riddell, Schutt Sports, and Xenith in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1, and Section 2 of the Michigan Antitrust Reform Act,

MCL 445.772.

         125. The first category of contracts, combinations, and/or conspiracies

giving rise to Mayfield Athletics’ antitrust claim consists of NOCSAE’s licensing

agreements with Riddell, Schutt, and Xenith.

         126. Upon information and belief, each licensing agreement establishes a

contractual arrangement under which the helmet manufacturers may use the names,

trademarks, and phrases owned by NOCSAE in conjunction with the helmet

companies’ manufacture, sale, and/or marketing of products that satisfy the

applicable NOCSAE standards, as long as the helmet manufacturers pay a fee to

NOCSAE “for each unit of product sold, less returns, during the previous calendar

quarter which bears or includes a Licensed Property on the product itself, on its

packaging, or in its instructions, product documentation, or marketing materials

(whether in hardcopy or electronic media).”

{Doc No. 00955667}                        39
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.40    Page 40 of 68




         127. Upon information and belief, NOCSAE’s licensing agreements with

Riddell, Schutt Sports, and Xenith each provide that “[a]ny and all benefits arising

from [the manufacturers’] use of the Licensed Property or any other intellectual

property of NOCSAE shall inure directly and exclusively to the benefit of

NOCSAE.” (Emphasis added.)

         128. Accordingly, under the licensing agreements, NOCSAE and Riddell,

Schutt Sports, and Xenith mutually benefit from (1) the sale of products licensed

under the NOCSAE agreements and (2) the exclusion from the market of products

that fail to meet, or are unable to meet, NOCSAE standards.

         129. The licensing agreements involve activities having a substantial effect

on interstate commerce, in that the agreements govern the use of NOCSAE Licensed

Property on the helmet manufactures’ products and directly affect the sale,

reconditioning, and use of the helmet manufacturers’ products throughout the United

States.

         130. Specifically, the licensing agreements provide a means by which

NOCSAE and the leading helmet manufacturers, including Riddell, Schutt Sports,

and Xenith, can achieve mutual financial benefit by promoting the sale of products

manufactured by those companies and deterring the sale of products manufactured

by entities that do not have, or are ineligible for, a licensing agreement with

NOCSAE.

{Doc No. 00955667}                        40
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19      PageID.41    Page 41 of 68




         131. NOCSAE’s licensing agreements with Schutt Sports, Riddell, and

Xenith unreasonably restrain trade by (1) diminishing consumer choice, (2)

enhancing the market power of Schutt Sports, Riddell, and Xenith over the

manufacturers of aftermarket or add-on products, and (3) collectively boycotting

and/or excluding aftermarket or add-on products from the national market for

football safety equipment and accessories. The anticompetitive effect of these

agreements is significantly heightened by NOCSAE’s unmatched influence and

power over the national football helmet industry, as set forth under Paragraphs 39-

81, supra.

         132. The second category of contracts, combinations, and/or conspiracies

giving rise to Mayfield Athletics antitrust claim originates from Riddell’s, Schutt

Sports’, and Xenith’s involvement in, and influence over, NOCSAE’s leadership and

operation. Upon information and belief, employees, agents, and/or representatives

of the nation’s leading helmet manufacturers (including Riddell, Schutt, and/or

Xenith), or individuals closely related to those companies, are current or former

members of the NOCSAE Standards Committee and/or the NOCSAE board of

directors, or they otherwise exhibit significant influence over the NOCSAE

Standards Committee and the NOCSAE board of directors. Upon information and

belief, the contracts, combinations, and/or conspiracies giving rise to the instant

cause of action under Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 2 of


{Doc No. 00955667}                      41
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.42    Page 42 of 68




the Michigan Antitrust Reform Act, Mich. Comp. Laws § 445.772, were established

during communications and/or meetings between the NOCSAE Standards

Committee, the NOCSAE board of directors, NOCSAE Executive Director/Legal

Counsel Mike Oliver, and/or employees, agents, and/or representatives of the

nation’s leading helmet manufacturers, including Riddell, Schutt, and/or Xenith.

         133. Through contracts, combinations, and/or conspiracies involving

NOCSAE and Riddell, Schutt, and/or Xenith, NOCSAE and the helmet

manufacturers have established a framework—augmented by public statements and

press releases—under which helmet manufacturers may arbitrarily and capriciously

decide, at their sole discretion, in the event that an aftermarket or add-on product is

installed on or used with one of their helmets, to (1) void the certification that the

helmet meets NOCSAE standards, (2) allow the certification to remain unaffected,

or (3) engage in additional certification testing.

         134. As set forth under Paragraph 42, supra, the majority of football

regulatory bodies require players to use helmets that are certified as meeting

NOCSAE standards.

         135. Based on the wrongful contracts, combinations, and/or conspiracies

between NOCSAE, Riddell, Schutt, and/or Xenith—which have established and

resulted in the framework, representations, and practices described under Paragraphs

39-109 and 125-133—football teams, football players, and other consumers of


{Doc No. 00955667}                         42
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.43     Page 43 of 68




football helmet-related equipment commonly believe that the use of an aftermarket

add-on product—such as the S.A.F.E.Clip—will void a helmet’s certification to

NOCSAE standards, render the helmet ineligible for use in most forms or divisions

of organized football, undermine the integrity or efficacy of the helmet, and/or

subject the installer or user to personal liability. The erroneous beliefs resulting from

the wrongful contracts, combinations, and/or conspiracies between NOCSAE and

Riddell, Schutt Sports, and/or Xenith have resulted in restraint of trade and

competition by largely excluding aftermarket add-on products (including the

S.A.F.E.Clip) from the national market for football safety equipment and

accessories.

         136. The contracts, combinations, or conspiracies between NOCSAE and

Riddell, Schutt Sports, and/or Xenith constitute per se violations of state and federal

antitrust law, or violations of state and federal antitrust law under the rule of reason,

as they involve a group boycott of aftermarket add-on products for football

helmets—including the S.A.F.E.Clip—and a collective effort to exclude those

products from the national market for football safety equipment and accessories.

         137. The contracts, combinations or conspiracies between NOCSAE,

Riddell, Schutt, and/or Xenith have unreasonably restrained trade and suppressed

competition in the national market for football safety equipment and accessories by

deterring and/or precluding the sale and distribution of aftermarket add-on products

{Doc No. 00955667}                         43
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.44     Page 44 of 68




for football helmets.

         138. In addition to other relief, Mayfield Athletics is entitled to treble

damages under Section 4 of the Clayton Act because Defendants’ conduct has

materially and substantially caused direct antitrust injuries to Mayfield Athletics.

Among other things, Defendants’ conduct has precluded Mayfield Athletics from

fairly competing in the national market for football safety equipment and accessories

and has caused Mayfield Athletics to lose sales, as demonstrated by the fact that

prospective purchasers of the S.A.F.E.Clip have expressly declined to purchase the

product based on the errant belief, propagated by Defendants, (1) that use of the

S.A.F.E.Clip will void a helmet manufacturer’s certification that a helmet meets

NOCSAE standards and, accordingly, cause the helmet to be prohibited for use in

most football leagues; (2) that installation of the S.A.F.E.Clip will undermine the

integrity or efficacy of the helmet; and/or (3) that use of the S.A.F.E.Clip will subject

the installer or user to personal liability.

         139. In addition to directly injuring Mayfield Athletics, Defendants’ conduct

has had an adverse effect on competition as a whole by largely excluding from the

national market for football safety equipment and accessories aftermarket add-on

products made by manufacturers other than Riddell, Schutt, or Xenith.



                                       COUNT II

{Doc No. 00955667}                             44
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19               PageID.45   Page 45 of 68



           Private Standard Setting in Violation of Section 1 of the Sherman Act
         (15 U.S.C. § 1) and Section 2 of the Michigan Antitrust Reform Act
                               (Mich. Comp. Laws § 445.772)

         140. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         141. NOCSAE holds itself out as an independent entity that promulgates

independent performance and testing standards for athletic equipment.

         142. NOCSAE publishes advisory standards which are created, revised, and

approved by the NOCSAE Standards Committee.

         143. Under NOCSAE licensing agreements, the NOCSAE logo can be used

on helmets that have been certified as complying with NOCSAE standards by SEI.

         144. The NOCSAE Standards Committee purports to comply with the due

process requirements promulgated by the American National Standards Institute

(“ANSI”) for standards development bodies.

         145. According to NOCSAE, its “voluntary performance and test standards

for athletic equipment . . . are available for adoption by any athletic regulatory body.”

(Exhibit A.)

         146. The criteria established by NOCSAE and the certification process

required by NOCSAE have become the most influential standards in the football

helmet industry.

         147.        Because most organized football leagues require the use of helmets that


{Doc No. 00955667}                              45
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.46    Page 46 of 68




meet NOCSAE standards, consumers routinely decline to purchase football helmets

or football helmet add-on products that have not been certified as meeting NOCSAE

standards.

         148. As such, if a manufacturer cannot demonstrate that its product satisfies

NOCSAE standards, it is at a significant disadvantage in the marketplace.

         149. Upon information and belief, employees, agents, and/or representatives

of the nation’s leading helmet manufacturers (including Riddell, Schutt, and/or

Xenith), or individuals closely related to those companies, are current or former

members of the NOCSAE Standards Committee and/or the NOCSAE board of

directors, or they otherwise exhibit significant influence over the NOCSAE

Standards Committee and/or the NOCSAE board of directors.

         150. As explained supra in Paragraphs 47-49, NOCSAE’s financial viability

is directly dependent on funds received from the nation’s leading helmet

manufacturers, including Riddell, Schutt, and Xenith.

         151. Correspondingly, NOCSAE has a financial interest in ensuring that its

standards influence consumers’ purchasing decisions, as it is primarily funded

through the per-unit fees that it charges to equipment manufacturers for use of the

trademarked NOCSAE logo(s) or phrase(s) on the products themselves, as well as

product packaging, instructions, documentation, or marketing materials.

         152. As explained in Paragraphs 52-57, NOCSAE claims to have established


{Doc No. 00955667}                         46
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.47     Page 47 of 68




a “Severity Index” against which football helmets can be measured, but NOCSAE’s

own publications reveal that the Severity Index is illusory and, in fact, has very little

meaning in determining or expressing the safety or efficacy of a particular football

helmet.

         153. Accordingly, NOCSAE has created a standard that large-scale helmet

manufacturers can manipulate and use to their advantage, especially considering that

standard has no practical value or application.

         154. NOCSAE has arbitrarily decided that the component parts of a helmet

facemask, including facemask attachment hardware like the S.A.F.E.Clip, constitute

the “facemask system.”

         155. NOSCAE has not developed a standard for mounting hardware,

including facemask attachment hardware such as the S.A.F.E.Clip, on a football

helmet.

         156. Even though NOCSAE has no standard for assessing or certifying

facemask attachment hardware, NOCSAE has taken the position that facemask

attachment hardware is necessarily not certified.

         157. Through its standard-setting procedures and public statements

regarding the use of aftermarket or add-on products, described supra under

Paragraphs 52-81 and 141-156, NOCSAE has made it impossible for the

S.A.F.E.Clip to receive formal certification that it satisfies NOCSAE standards.

{Doc No. 00955667}                         47
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.48   Page 48 of 68




         158. NOCSAE has made public statements expressly and implicitly

disapproving and discouraging the purchase and use of aftermarket or add-on

products for sports helmets.

         159. NOCSAE has publicly stated in multiple written statements that a

helmet manufacturer is authorized, at its sole discretion, to do any of the following

when an aftermarket or add-on product is used with one of its helmets: (1) void the

certification that the helmet meets NOCSAE standards; (2) allow the certification to

remain unaffected; or (3) engage in additional certification testing.

         160. In giving helmet manufacturers this choice, NOCSAE has rendered its

performance and testing standards wholly meaningless, as helmet companies are

essentially free to determine the circumstances under which their products will meet

or be certified to NOCSAE standards. As such, helmet manufacturers have the

authority to arbitrarily and capriciously decide when the NOCSAE logo should be

used on its products and when the certification to NOCSAE standards is rendered

void.

         161. NOCSAE has allowed the football helmet manufacturers—from which

NOCSAE receives the majority of its funding—to effectively control each step of

the NOCSAE standards-creating and certification processes and thereby exclude

aftermarket add-on products from the national market for football safety equipment

and accessories.

{Doc No. 00955667}                        48
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.49   Page 49 of 68




         162. This abdication of NOCSAE authority places, in effect, all certifying

power in the hands of the helmet manufacturers and provides an “authorized” means

by which manufacturers can exclude aftermarket add-on products from the national

market for football safety equipment and accessories, given that the majority of

football regulatory bodies require players to wear football helmets that have been

certified as meeting NOCSAE standards.

         163. The standards-setting and certification framework maintained by

NOCSAE is arbitrary and expressly permits helmet manufacturers to manipulate

NOCSAE standards, and certification to NOCSAE standards, in a discriminatory

manner.

         164. On its website, NOCSAE represents that it is open to and encourages

the submission of suggestions, objections, or other responses to its standards by any

interested party.

         165. NOCSAE has ignored and refused to consider or respond to Mayfield

Athletics’ communications expressing concerns in relation to the standards-setting

process maintained by NOCSAE.

         166. This system created and maintained by NOCSAE creates a closed

group of football helmets manufacturers who may utilize illusory NOCSAE

“certification” to enjoy a monopoly on the national market for football safety

equipment and accessories.


{Doc No. 00955667}                       49
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.50   Page 50 of 68




         167. Through this manipulation of private standards-setting power,

NOCSAE and the helmet manufacturers have largely excluded Mayfield Athletics’

S.A.F.E.Clip from the national market for football safety equipment and accessories.

         168. In order to comply with antitrust law, private standard-setting by

associations must be conducted in a nonpartisan manner offering procompetitive

benefits.

         169. To be valid under antitrust law, the private-standard setting process

must include safeguards that are sufficient to prevent the standard-setting process

from being biased by members with economic interests in restraining competition.

         170. NOCSAE is subject to antitrust liability for direct injuries where the

private standard-setting process is biased as a result of the standard-setting body

being comprised of decisionmakers that share an economic interest in restraining

competition, or where the process is otherwise influenced by persons or entities that

share an economic interest in restraining competition.

         171. NOCSAE’s standards-setting process does not include sufficient due

process protections to prevent the process from being biased by members with

economic interests in stifling product competition, or from otherwise being

influenced by persons or entities that share an economic interest in restraining

competition.

         172. The foregoing allegations demonstrate that the helmet manufacturers

{Doc No. 00955667}                        50
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19       PageID.51   Page 51 of 68




and NOCSAE (through its role as a private, self-appointed standard-setting body)

have unreasonably restrained trade in the national market for football safety

equipment and accessories in violation of state and federal antitrust law under both

a per se and rule-of-reason analysis.

         173. In addition to other relief, Mayfield Athletics is entitled to treble

damages under Section 4 of the Clayton Act because Defendants’ conduct has

materially and substantially caused direct antitrust injuries to Mayfield Athletics.

Among other things, NOCSAE’s conduct has precluded Mayfield Athletics from

competing in the national market for football safety equipment and accessories and

has caused Mayfield Athletics to lose potential sales.

         174. While directly injuring Mayfield Athletics, NOCSAE’s conduct has

also had an adverse effect on competition as a whole by expressly deterring the use

of—and largely excluding from the national market for football safety equipment

and accessories—aftermarket or add-on products.

                                     COUNT III
           Violation of Section 1 of the Sherman Act (15 U.S.C. § 1) and
          Section 2 of the Michigan Antitrust Reform Act (MCL 445.772)
        (Contracts, Combinations, and/or Conspiracies Between the Helmet
                                  Manufacturers)

         175. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         176. The conduct, statements, and representations made by Riddell, Schutt


{Doc No. 00955667}                        51
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.52    Page 52 of 68




Sports, and Xenith through their agents, employees, and/or representatives, as set

forth under Paragraphs 83-110 of this Complaint, reveal the existence of contracts,

combinations, and/or conspiracies to boycott and deter the sale and use of

aftermarket add-on products—most notably, the S.A.F.E.Clip—in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 2 of the Michigan Antitrust

Reform Act, MCL 445.772.

         177. By way of example, Vincent Long’s email correspondence with an

agent, employee, and/or representative of Xenith, described in Paragraphs 104-106,

and Defendant Lamson’s email correspondence, described in Paragraphs 107-108,

reveal that Schutt Sports and Xenith combined and/or conspired to oppose the use,

sale, and distribution of the S.A.F.E.Clip.

         178. Through the conduct, statements, and representations made by the

agents, employees, and/or representatives of Riddell, Schutt Sports, and Xenith,

football teams, football players, and other consumers have been led to believe that

use of the S.A.F.E.Clip with their helmets would be “illegal” and/or would subject

the installer or user to personal liability.

         179. The conduct, statements, and representations made by the agents,

employees, and/or representatives of Riddell, Schutt Sports, and Xenith have

repeatedly deterred football teams, football players, and other consumers from

purchasing the S.A.F.E.Clip for fear that installing the clip on a helmet would violate

{Doc No. 00955667}                             52
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.53    Page 53 of 68




the applicable helmet warranty.

         180. Through the conduct, statements, and representations made by the

agents, employees, and/or representatives of Riddell, Schutt Sports, and Xenith,

football teams, football players, and other consumers have been repeatedly led to

believe that players will be barred from participating in the sport under the rules

promulgated and/or utilized by the majority of football regulatory bodies if they

install the S.A.F.E.Clip on the companies’ helmets.

         181. The contracts, combinations, and/or conspiracies between Riddell,

Schutt Sports, and/or Xenith are manifestly anticompetitive and unreasonable,

imposing an unreasonable restrain on trade.

         182. Contracts, combinations, and/or conspiracies between Riddell, Schutt

Sports, and/or Xenith constitute per se violations of Section 1 of the Sherman Act,

as they comprise a collective group boycott of aftermarket add-on products for

football helmets—including the S.A.F.E.Clip—and have largely excluded

aftermarket add-on product manufacturers, including Mayfield Athletics, from the

national market for football safety equipment and accessories.

         183. Alternatively, the contracts, combinations, and/or conspiracies between

Riddell, Schutt, and/or Xenith constitute violations of Section 1 of the Sherman Act

under the rule of reason, as they have resulted in an unreasonable restraint of trade

and suppressed competition.

{Doc No. 00955667}                        53
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.54    Page 54 of 68




         184. The contracts, combinations, and/or conspiracies between Riddell,

Schutt, and/or Xenith—as reflected by the conduct, statements, and representations

made by the agents, employees, and/or representatives of those entities—have

harmed competition in the national market for football safety equipment and

accessories by largely precluding the sale and distribution of aftermarket add-on

products for football helmets.

         185. In addition to other relief, Mayfield Athletics is entitled to treble

damages under Section 4 of the Clayton Act because Defendants’ conduct has

materially and substantially caused direct antitrust injuries to Mayfield Athletics.

Among other things, Defendants’ conduct has precluded Mayfield Athletics from

fairly competing in the national market for football safety equipment and accessories

and has caused Mayfield Athletics to lose potential sales, as demonstrated by the

fact that prospective purchasers of the S.A.F.E.Clip have expressly declined to

purchase the products based on an errant belief, propagated by Defendants, that

using aftermarket products will (1) void a helmet’s warranty, (2) constitute an illegal

act, (3) result in football players being barred from playing in most football leagues,

(4) undermine the integrity or efficacy of a helmet; and/or (5) subject the installer or

user to personal liability.

         186. While directly injuring Mayfield Athletics, Defendants’ conduct has

also had an adverse effect on competition as a whole by expressly deterring the use

{Doc No. 00955667}                        54
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.55    Page 55 of 68




of—and largely excluding from the national market for football safety equipment

and accessories—aftermarket or add-on products.

                                       COUNT IV
             Violations of Section 2 of the Sherman Act (15 U.S.C. § 2) and
            Section 2 of the Michigan Antitrust Reform Act (MCL 445.772)
                              (Conspiracy to Monopolize)

         187. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         188. The facts set forth under Paragraphs 82-110 of this Complaint reveal

the existence of a combination or conspiracy between Defendants Riddell, Schutt

Sports, and/or Xenith to monopolize.

         189. The facts set forth under Paragraphs 82-110 of this Complaint also

reveal overt, concerted acts performed in furtherance of the combination or

conspiracy.

         190. Especially in light of the existence, function, and power of NOCSAE,

Riddell, Schutt Sports, and/or Xenith possess sufficient market power to exclude

competition from the national market for football safety equipment and accessories.

         191. Riddell, Schutt Sports, and/or Xenith acquired monopoly power within

the national market for football safety equipment and accessories as a result, in part,

of their involvement in NOCSAE’s improper and unlawful standard-setting

processes and framework.

         192. Mayfield Athletics and other aftermarket or add-on product

{Doc No. 00955667}                        55
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.56   Page 56 of 68




manufacturers have been largely excluded from the national market for football

safety equipment and accessories as a result of Defendants’ concerted,

anticompetitive conduct.

         193. Riddell’s, Schutt Sports’, and Xenith’s public representations and

private representations concerning the use of aftermarket or add-on products have a

significant potential of forcing aftermarket or add-on product manufacturers to lose

significant sales and possibly go out of business in light of the helmet manufacturers’

combined monopoly power.

         194. The combination or conspiracy to monopolize—as reflected by the

conduct, statements, and representations made by the agents, employees, and/or

representatives of Riddell, Schutt, and/or Xenith—has harmed competition in the

national market for football safety equipment and accessories by stifling the sale and

distribution of aftermarket add-on products for football helmets.

         195. In addition to other relief, Mayfield Athletics is entitled to treble

damages under Section 4 of the Clayton Act because Defendants’ conduct has

materially and substantially caused direct antitrust injuries to Mayfield Athletics.

Among other things, Defendants’ conduct has precluded Mayfield Athletics from

fairly competing in the national market for football safety equipment and accessories

and has caused Mayfield Athletics to lose potential sales.

         196. While directly injuring Mayfield Athletics, Defendants’ conduct has

{Doc No. 00955667}                        56
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.57   Page 57 of 68




also had an adverse effect on competition as a whole by largely excluding from the

market helmet add-on products made by manufacturers other than Riddell, Schutt,

or Xenith.

                                       COUNT V
                       Attempted Monopolization in Violation of
                   Section 2 of the Sherman Act (15 U.S.C. § 2) and
            Section 3 of the Michigan Antitrust Reform Act (MCL 445.773)
                                     (Schutt Sports)

         197. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         198. As illustrated by examples set forth supra under Paragraphs 82-84, 88-

97, and 100-106, Schutt Sports has made numerous public and private efforts to deter

or otherwise discourage consumers from purchasing the S.A.F.E.Clip.

         199. Upon information and belief, Schutt Sports has attempted to

manufacture and patent a product that is functionally identical to the S.A.F.E.Clip.

         200. Upon information and belief, Schutt Sports’ patent application was

denied because Mayfield Athletics’ S.A.F.E.Clip is already patented.

         201. Upon information and belief, while attempting to develop and patent a

facemask attachment device that is functionally identical to the S.A.F.E.Clip, Schutt

Sports concurrently made public and private statements, through its agents,

employees, and/or representatives, that using the S.A.F.E.Clip on a Schutt Sports

helmet will void the helmet’s warranty, will void any certification that the helmet


{Doc No. 00955667}                        57
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.58    Page 58 of 68




meets NOCSAE standards, and will “make the helmet or face mask illegal to use in

most organized football leagues, games or other activities.” (Emphasis added.)

         202. In simultaneously attempting to produce a product that is functionally

identical to the S.A.F.E.Clip while making false or deceitful statements and

representations to the public and individual consumers, Schutt revealed its intent to

monopolize the national market for facemask attachment devices that reduce g-force

impact when a helmet is hit.

         203. Based on its share of the related national market for football helmets,

as well as other indicators, there is a dangerous probability that Schutt will be

successful in monopolizing the market for facemask attachment devices that reduce

g-force impact when a helmet is hit.

         204. In addition to other relief, Mayfield Athletics is entitled to treble

damages under Section 4 of the Clayton Act because Schutt Sports’ conduct has

materially and substantially caused direct antitrust injuries to Mayfield Athletics.

         205. While directly injuring Mayfield Athletics, Schutt Sports’ conduct has

also had an adverse effect on competition as a whole.

                                COUNT VI
                        TORTIOUS INTERFERENCE
              WITH A BUSINESS RELATIONSHIP OR EXPECTANCY
                            (SCHUTT SPORTS)

         206. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

{Doc No. 00955667}                        58
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.59    Page 59 of 68




         207. Mayfield Athletics has valid business relationships and business

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment throughout the United States.

         208. Schutt Sports is aware of Mayfield Athletics’ business relationships and

expectancies through a variety of avenues.         Among other things, consumers

interested in purchasing Mayfield Athletics’ products have expressly asked Schutt

Sports about the consequences of using aftermarket or add-on products on Schutt

football helmets.

         209. Schutt Sports, through its employees, agents, and/or representatives,

has informed Mayfield Athletics’ current and potential clients and purchasers,

through online publications and direct contact, that replacing the facemask clips on

a Schutt Sports helmet with S.A.F.E.Clips will void the Schutt Sports warranty

and/or void the certification that the helmet meets NOCSAE standards.

         210. In making these statements through its employees, agents, and/or

representatives, or otherwise providing information or instructions that prompted its

employees, agents, and/or representatives to make these statements, Schutt intended

to interfere with Mayfield Athletics’ current and future business relationships with

football teams, football players, football equipment distributors, and other

purchasers of football equipment, and/or deter those individuals and organizations

form purchasing the S.A.F.E.Clip.

{Doc No. 00955667}                         59
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19          PageID.60   Page 60 of 68




         211. Schutt Sports’ representations that use of the S.A.F.E.Clip will void the

Schutt Sports warranty and void the certification that the helmet meets NOCSAE

standards have interfered with Mayfield Athletics’ business relationships and

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment by deterring them from buying the

S.A.F.E.Clip.

         212. Schutt Sports’ interference with Mayfield Athletics’ current and

potential business relationships and expectancies has caused Mayfield Athletics

substantial damages, consisting of lost sales and profits.

                               COUNT VII
                        TORTIOUS INTERFERENCE
              WITH A BUSINESS RELATIONSHIP OR EXPECTANCY
                                (RIDDELL)

         213. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         214. Mayfield Athletics has valid business relationships and business

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment throughout the United States

         215. Riddell is aware of Mayfield Athletics’ business relationships and

expectancies through a variety of avenues.          Among other things, consumers

interested in purchasing Mayfield Athletics’ products have expressly asked Riddell

about the consequences of using aftermarket or add-on products on Riddell helmets.

{Doc No. 00955667}                         60
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.61    Page 61 of 68




         216. Riddell, through its employees, agents, and/or representatives, has

informed Mayfield Athletics’ current and potential clients and purchasers, through

online publications and direct contact, that replacing the facemask clips on a Riddell

helmet with S.A.F.E.Clips will void the Riddell warranty and void the certification

that the helmet meets NOCSAE standards, and that Riddell would no longer “cover

the insurance” in the event of an injury.

         217. In making these statements through its employees, agents, and/or

representatives, or otherwise providing information or instructions that prompted its

employees, agents, and/or representatives to make these statements, Riddell intended

to interfere with Mayfield Athletics’ current and future business relationships with

football teams, football players, football equipment distributors, and other

purchasers of football equipment, and/or deter those individuals and organizations

form purchasing the S.A.F.E.Clip.

         218. Riddell’s representations that use of the S.A.F.E.Clip will void a

football helmet’s warranty, void the certification that the helmet meets NOCSAE

standards, and/or cause Riddell to no longer cover the insurance in the event of an

injury have interfered with Mayfield Athletics’ business relationships and

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment by deterring them from buying the

S.A.F.E.Clip.

{Doc No. 00955667}                          61
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.62   Page 62 of 68




         219. Riddell’s interference with Mayfield Athletics’ current and potential

business relationships and expectancies has caused Mayfield Athletics substantial

damages, consisting of lost sales and profits.

                               COUNT VIII
                        TORTIOUS INTERFERENCE
              WITH A BUSINESS RELATIONSHIP OR EXPECTANCY
                                (XENITH)

         220. Mayfield Athletics incorporates by reference all paragraphs set forth

above as though fully set forth herein.

         221. Mayfield Athletics has valid business relationships and business

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment throughout the United States.

         222. Xenith, through its employees, agents, and/or representatives, has

informed Mayfield Athletics’ current and potential clients and purchasers, through

online publications and direct contact, that replacing the facemask clips on a Xenith

helmet with S.A.F.E.Clips will void the Xenith warranty and/or void the certification

that the helmet meets NOCSAE standards.

         223. In making these statements through its employees, agents, and/or

representatives, or otherwise providing information or instructions that prompted its

employees, agents, and/or representatives to make these statements, Xenith intended

to interfere with Mayfield Athletics’ current and future business relationships with

football teams, football players, football equipment distributors, and other

{Doc No. 00955667}                        62
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19       PageID.63   Page 63 of 68




purchasers of football equipment and/or deter these individuals and organizations

form purchasing the S.A.F.E.Clip.

         224. Xenith’s representations that use of the S.A.F.E.Clip will void the

Xenith warranty and/or void the certification that the helmet meets NOCSAE

standards have interfered with Mayfield Athletics’ business relationships and

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment by deterring them from buying the

S.A.F.E.Clip.

         225. Xenith’s interference with Mayfield Athletics’ current and potential

business relationships and expectancies has caused Mayfield Athletics substantial

damages, consisting of lost sales and profits.

         226. The statements and misrepresentations made by Defendant Lamson,

described supra in Paragraphs 107, also reflect an intent to preclude the sale and

marketing of the S.A.F.E.Clip and otherwise interfere with Mayfield Athletics’

business relationships and expectancies through the removal of the S.A.F.E.Clip

from the market for football safety equipment and accessories and from the playing

field.

                                COUNT IX
                        TORTIOUS INTERFERENCE
              WITH A BUSINESS RELATIONSHIP OR EXPECTANCY
                                (NOCSAE)

         227. Mayfield Athletics incorporates by reference all paragraphs set forth

{Doc No. 00955667}                       63
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.64    Page 64 of 68




above as though fully set forth herein.

         228. Mayfield Athletics has valid business relationships and business

expectancies with football teams, football players, football equipment distributors,

and other purchasers of football equipment throughout the United States.

         229. Individuals and organizations have expressed an interest in purchasing,

or an intent to purchase, the S.A.F.E.Clip for individual or team use, but ultimately

declined to purchase the product based on the belief, supported by NOCSAE

publications and communications, that the use of an aftermarket or add-on product

may void a helmet’s certification to NOCSAE standards.

         230. NOCSAE was aware, through Mayfield Athletics’ discussions and

correspondence with Defendant Mike Oliver, Defendant Gregg Hartley, and others,

that Mayfield Athletics had existing and potential contracts and business deals with

football teams, football players, football equipment distributors, and other

purchasers of football equipment for purchase of the S.A.F.E.Clip.

         231. After Mayfield Athletics began marketing its products, NOCSAE

issued several press releases and publications stating that, when an add-on item is

added to a helmet, the manufacturer of the helmet retains the discretion to declare

its NOCSAE certification void, allow its NOCSAE certification to remain

unaffected, or engage in additional testing of the new model with the add-on product.

         232. Specifically, NOCSAE has taken the position that (1) facemask


{Doc No. 00955667}                        64
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19        PageID.65   Page 65 of 68




attachment hardware is necessarily not certified, even though NOCSAE has no

standard for assessing or certifying facemask attachment hardware, and (2) the

maker of a facemask or helmet retains the option of voiding its NOCSAE

certification in the event that after-market hardware (such as the S.A.F.E.Clip) is

used with the helmet or facemask.

         233. NOCSAE      has   repeatedly    made   public   statements   expressly

discouraging the use of aftermarket or add-on products for football helmets.

         234. Through all of these statements and actions, NOCSAE intentionally

interfered with Mayfield Athletics’ business relationships and expectancies.

         235. NOCSAE’s conduct has permitted and given credence to Riddell’s,

Schutt Sports’, and Xenith’s representations of authority to declare their NOCSAE

certifications void and claim warranty violations based on the installation or use of

aftermarket products, when, in fact, federal law prevents a manufacturer from

disclaiming or voiding a warranty for the installation of an aftermarket product. See

15 U.S.C. 2302(c); 15 U.S.C. 2310; 16 C.FR. 700.10.

         236. As a result of NOCSAE’s significant influence and control over the

products that are permitted for use in the majority of organized football leagues and

programs in the United States, NOCSAE’s representations and actions have caused

Mayfield Athletics to incur damages consisting of lost contracts and profits based

on potential customers’ beliefs, from NOCSAE communications and publications,


{Doc No. 00955667}                       65
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19             PageID.66    Page 66 of 68




that (1) helmet add-on products should not be used; (2) the S.A.F.E.Clip does not

meet NOCSAE standards, and (3) the S.A.F.E.Clip is unable to be certified as

meeting NOCSAE standards.

 VII.      RELIEF REQUESTED

         WHEREFORE, Mayfield Athletics respectfully requests that this Honorable

Court order the following relief:

         A.    The entry of a declaratory judgment under 28 U.S.C. §§ 2201-
         2202 declaring that Defendants NOCSAE, Schutt Sports, Xenith, and
         Riddell have violated Michigan and federal antitrust law;

         B.     Enter a permanent injunction requiring Defendants to terminate,
         remove, or otherwise eradicate all public and private statements and
         representations that the installation or use of an add-on or aftermarket
         product with a football helmet may (1) void the helmet’s warranty, (2)
         render its certification to NOCSAE standards void, (3) constitute illegal
         activity, or (4) affect the insurance- or liability-related responsibilities
         of a helmet manufacturer;

         C.    Enter a permanent injunction requiring Defendants to terminate,
         remove, or otherwise eradicate all public and private representations
         that Mayfield Athletics’ products are unable to meet or otherwise
         comply with NOCSAE standards;

         D.    Enter a permanent injunction enjoining Defendants from
         performing any other acts in violation of the state and federal antitrust
         law and Michigan tort law;

         E.     Enter a money judgment awarding Mayfield Athletics treble
         damages under Section 4 of the Clayton Act (15 U.S.C. § 15(a)),
         incorporating actual damages under Section 8 of the Michigan Antitrust
         Reform Act (Mich. Comp. Laws § 445.778), as compensation for the
         antitrust injury directly sustained by Mayfield Athletics;



{Doc No. 00955667}                           66
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19           PageID.67    Page 67 of 68




         F.     Enter a money judgment awarding Mayfield Athletics damages
         for all of the losses that it has incurred based on Defendants’ tortious
         interference with Mayfield Athletics’ valid business relationships and
         expectancies; and

         G.     Enter a judgment awarding Mayfield Athletics all other relief to
         which this Court finds that it is entitled, plus all interest, costs, and
         attorney fees recoverable under the law (including 15 U.S.C. § 15(a)
         and/or any other provision of law), and/or through equitable relief.

                                                 Respectfully submitted,

                                                 HEWSON & VAN HELLEMONT P.C.


Dated: September 16, 2019                         /s/ James F. Hewson
                                                 JAMES F. HEWSON (P27127)
                                                 DIANE L. HEWSON (P44628)
                                                 LYNN B. SHOLANDER (P78839)
                                                 Hewson & Van Hellemont, P.C.
                                                 Attorneys for Mayfield Athletics
                                                 25900 Greenfield Road
                                                 Suite 650
                                                 Oak Park, MI 48237
                                                 (248) 968-5200/(248) 968-5270 fax




{Doc No. 00955667}                          67
{DocNo. 02547124 }
Case 2:19-cv-12712-GAD-EAS ECF No. 1 filed 09/16/19         PageID.68   Page 68 of 68




                                 JURY DEMAND

         Mayfield Athletics, through its attorneys, Hewson and Van Hellemont P.C.,

hereby demands a trial by jury in the above-captioned matter.

                                              Respectfully submitted,

                                              HEWSON & VAN HELLEMONT P.C.


Dated: September 16, 2019                      /s/ James F. Hewson
                                              JAMES F. HEWSON (P27127)
                                              DIANE L. HEWSON (P44628)
                                              LYNN B. SHOLANDER (P78839)
                                              Hewson & Van Hellemont, P.C.
                                              Attorneys for Mayfield Athletics
                                              25900 Greenfield Road
                                              Suite 650
                                              Oak Park, MI 48237
                                              (248) 968-5200/(248) 968-5270 fax


                              PROOF OF SERVICE

I declare under penalty of perjury that on September 16, 2019, I served a copy of the
    foregoing document upon counsel of record via electronic filing. The above
           statement is true to the best of my knowledge and information.

                            _/s/ Michelle L. Alexander___
                             Michelle L. Alexander




{Doc No. 00955667}                       68
{DocNo. 02547124 }
